per curiam:
Luego de incumplir reiteradamente con nuestras órdenes para que corrigiese las deficiencias seña-ladas por el Director de la Oficina de Inspección de Nota-rías y de habérsele apercibido que de no cumplir sería san-cionado, el 25 de marzo de 1994, mediante opinión per curiam, suspendimos indefinidamente al entonces aboga-do-notario Héctor Serrano Mangual, del ejercicio de la pro-fesión de abogado hasta que acreditase “su disposición de cumplir rigurosamente con nuestras órdenes”. (Énfasis suprimido.) In re Serrano Mangual, 135 D.P.R. 571 (1994).
El 12 de julio de 1995, luego de una serie de gestiones y de trámites procesales encaminados a corregir las deficien-cias señaladas por el Director de la Oficina de Inspección de Notarías, el señor Serrano Mangual sometió una moción informativa indicando que ya había corregido esas deficiencias. Además, solicitó que lo reinstalásemos. El 19 de julio, el Director de la Oficina de Inspección de Notarías nos informó que las deficiencias de los Protocolos de 1990 a *6031993 habían sido corregidas y que los Protocolos estaban aprobados.
Así las cosas, el 11 de agosto de 1995 concedimos un término al Colegio de Abogados de Puerto Rico para que se expresase sobre la solicitud del señor Serrano Mangual. El Colegio de Abogados de Puerto Rico ha comparecido y nos informa que contra el señor Serrano Mangual se han pre-sentado dos (2) quejas, una por parte del Sr. Juan J. Reyes Ramos y otra por la Sra. Sonia Stella Díaz.
Tomando en consideración todo lo antes expuesto, se reinstala al señor Serrano Mangual al ejercicio de la pro-fesión de abogado. Además, se le ordena al Presidente del Colegio de Abogados de Puerto Rico, Ledo. Harry Anduze Montano, que investigue las quejas presentadas contra el señor Serrano Mangual y nos presente su informe y reco-mendación, y se le apercibe al licenciado Serrano Mangual que de no cooperar con la investigación del Colegio de Abo-gados de Puerto Rico podrá ser disciplinado.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López disintió porque entiende que el Sr. Héctor Serrano Mangual no debe ser reinstalado al ejercicio de la profesión hasta tanto el Cole-gio de Abogados de Puerto Rico informe sobre los méritos, si alguno, de las dos (2) quejas presentadas contra él y que actualmente se tramitan ante el Colegio de Abogados de Puerto Rico; ello en vista del hecho de que si éstas en efecto son meritorias con toda probabilidad habría que suspen-derlo de nuevo.